[Cite as Grange Ins. Co. v. Riggs, 2022-Ohio-955.]


                                        COURT OF APPEALS
                                       PERRY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 GRANGE INSURANCE COMPANY                            JUDGES:
                                                     Hon. W. Scott Gwin, P.J.
         Plaintiff-Appellee                          Hon. William B. Hoffman, J.
                                                     Hon. Patricia A. Delaney, J.
 -vs-
                                                     Case No. 21-CA-00013
 SUSAN RIGGS, ADMINISTRATOR
 OF THE ESTATE OF SARA RIGGS,
 ET AL.

          Defendants-Appellants                      OPINION




 CHARACTER OF PROCEEDINGS:                           Appeal from the Perry County Court of
                                                     Common Pleas, Case No. 19-CV-00230


 JUDGMENT:                                           Affirmed

 DATE OF JUDGMENT ENTRY:                             March 24, 2022


 APPEARANCES:


 For Plaintiff-Appellee                              For Defendants-Appellants –
                                                     Susan Riggs and Ronald Riggs, Co-
                                                     Administrators of the Estate of Sara
                                                     Riggs

 MERLE D. EVANS, III                                 ROBERT G. MCCLELLAND, ESQ.
 Milligan Pusateri Co., LPA                          Graham & Graham Co., LPA
 P.O. Box 35459                                      Graham Law Building
 4684 Douglas Circle, N.W.                           P.O. Box 340
 Canton, Ohio 44735                                  17 N. 4th Street
                                                     Zanesville, Ohio 43702-0340
Perry County, Case No. 21-CA-00013                                          2


For Defendant-Appellant -            For Defendant-Appellant -
Kody A. McGrath                      Donald Wallace, Administrator of the
                                     Estate of Dusty R. Wallace

SYDNEY S. MCLAFFERTY, ESQ.           JOSHUA D. MILLER
Geiser, Bowman & McLafferty, LLC     Toriseva Law
495 South High Street, Suite #400    1446 National Road
Columbus, Ohio 43215                 Wheeling, WV 26003
Perry County, Case No. 21-CA-00013                                                       3


Hoffman, J.
      {¶1}    Defendants-appellants Susan and Ronald Riggs, Co-Administrators of the

Estate of Sara Riggs; Kody A. McGrath; and Donald Wallace, Administrator of the Estate

of Dusty R. Wallace appeal the summary judgment entered by the Perry County Common

Pleas Court declaring insurance coverage did not exist for an automobile accident under

a farmowner’s policy issued by Plaintiff-appellee Grange Insurance Company (hereinafter

“Grange”).

                          STATEMENT OF THE FACTS AND CASE

      {¶2}    Lori Snyder-Lowe (hereinafter “Lori”) is the mother of Athena Lowe

(hereinafter “Athena”). On March 17, 2016, when Athena was sixteen years old, she was

driving a motor vehicle owned by Lori in Morgan County, Ohio. Athena caused an

automobile accident which killed Sara Riggs and Dusty Wallace, and injured Kody

McGrath, all occupants of a vehicle driven by Sara Riggs. Subsequently, McGrath and

the Estates of Riggs and Wallace filed litigation in the Perry County Common Pleas Court.

      {¶3}    Appellants alleged in the underlying litigation the Lowes were entitled to

liability coverage under two separate policies issued by Grange to the Lowes: a personal

automobile police, and a separate farmowner’s policy.           Grange filed the instant

declaratory judgment action in the Perry County Common Pleas Court seeking a

declaration Athena Lowe and Lori Snyder-Lowe were not entitled to liability coverage

under the farmowner’s policy based on application of the “auto exclusion” included in the

farmowner’s policy.

      {¶4}    The parties stipulated at the time of and prior to the collision on March 17,

2016, Athena was operating a motor vehicle while using a cellular phone with the

encouragement, consent, and/or permission of Lori.         The communications by Lori
Perry County, Case No. 21-CA-00013                                                       4


provided a distraction to Athena while she was operating the motor vehicle, at the time of

and prior to the collision. Lori’s actions in communicating with Athena by cellular phone

were negligent, and the actions of Lori were a proximate cause of the accident.

      {¶5}   The farmowner’s policy issued to Lori by Grange excludes liability coverage

for injuries arising out of the maintenance, use, or operation of any motor vehicle by any

insured or any other person. Appellants moved for summary judgment, arguing the

negligent acts of Lori were separate and distinct from Athena’s operation of the motor

vehicle, and thus the auto exclusion would not apply. Grange also moved for summary

judgment, arguing the auto exclusion applies, and thus liability coverage was not available

under the farmowner’s policy.

      {¶6}   The trial court granted Grange’s motion for summary judgment and denied

Appellants’ motion for summary judgment.

      {¶7}   It is from the July 30, 2021 judgment of the Perry County Common Pleas

Court Appellants prosecute their appeal, assigning as error:



             THE TRIAL COURT ERRED IN GRANTING GRANGE INSURANCE

      COMPANY’S MOTION FOR SUMMARY JUDGMENT AND DENYING

      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT.



      {¶8}   Summary judgment proceedings present the appellate court with the unique

opportunity of reviewing the evidence in the same manner as the trial court. Smiddy v.

The Wedding Party, Inc., 30 Ohio St.3d 35, 36 (1987). As such, we must refer to Civ. R.

56(C) which provides in pertinent part:
Perry County, Case No. 21-CA-00013                                                             5


              Summary Judgment shall be rendered forthwith if the pleadings,

       depositions, answers to interrogatories, written admissions, affidavits,

       transcripts of evidence, and written stipulations of fact, if any, timely filed in

       the action, show that there is no genuine issue as to any material fact and

       that the moving party is entitled to judgment as a matter of law. No evidence

       or stipulation may be considered except as stated in this rule. A summary

       judgment shall not be rendered unless it appears from the evidence or

       stipulation, and only from the evidence or stipulation, that reasonable minds

       can come to but one conclusion and that conclusion is adverse to the party

       against whom the motion for summary judgment is made, that party being

       entitled to have the evidence or stipulation construed most strongly in the

       party’s favor.



       {¶9}   Pursuant to the above rule, a trial court may not enter summary judgment if

it appears a material fact is genuinely disputed. The party moving for summary judgment

bears the initial burden of informing the trial court of the basis for its motion and identifying

those portions of the record demonstrating the absence of a genuine issue of material

fact. The moving party may not make a conclusory assertion the non-moving party has

no evidence to prove its case. The moving party must specifically point to some evidence

which demonstrates the moving party cannot support its claim. If the moving party

satisfies this requirement, the burden shifts to the non-moving party to set forth specific

facts demonstrating there is a genuine issue of material fact for trial. Vahila v. Hall, 77
Perry County, Case No. 21-CA-00013                                                        6


Ohio St.3d 421, 429, 1997-Ohio-259, citing Dresher v. Burt, 75 Ohio St.3d 280, 1996-

Ohio-107.

       {¶10} In the trial court, both parties agreed there were no disputed facts, as the

case was submitted to the trial court on stipulated facts, and each side argued they were

entitled to summary judgment as a matter of law. Appellants now argue the trial court

erred as a matter of law in denying their motion for summary judgment while granting

Grange’s motion for summary judgment.

       {¶11} Appellants argue the phrase “arising out of” as used in the insurance policy

is synonymous with “originating from.” They argue the death and injuries in the instant

case did not originate from the operation of the motor vehicle by Athena, but rather

originated first from the negligent distraction by Lori.      They argue Lori’s negligent

distraction caused Athena’s negligent operation, causing the deaths of Sara Riggs and

Dusty Wallace and the injuries to Kody McGrath.

       {¶12} We find Appellants apply too narrow a definition of the phrase “arising out

of” to include only “originating from.”   In finding an auto exclusion similar to the one in

the instant case barred coverage for a negligent supervision claim where the bodily injury

was caused by the operation of a motor vehicle, the Second District Court of Appeals

concluded the phrase “arising out of” was unambiguous, as “arise” means “[‘t]o originate;

to stem (from)’ or ‘[t]o result (from).’” Lehrner v. Safeco Ins./Am.States Ins.Co., 171 Ohio

App. 3d 570, 872 N.E.2d 295, 2007-Ohio-795 (Montgomery County), ¶32, citing Black’s

Law Dictionary 115 (8th Ed. 2004). In the instant case, we therefore find the term “arising

out of” as used in the auto exclusion is not limited strictly to the act of negligence the
Perry County, Case No. 21-CA-00013                                                        7


bodily injuries “originated from,” but also extends to bodily injuries which “resulted from”

the use of a motor vehicle.

       {¶13} In Kallaus v. Allen, 5th Dist. Licking No. 07CA0153, 2008-Ohio-5081,

Kallaus was involved in a motor vehicle accident caused by Allen backing out of a

driveway without yielding the right of way to Kallaus. Kallaus alleged the property owners

negligently failed to trim shrubbery along the driveway, blocking Allen’s view, which was

a proximate cause of the accident. In determining the auto exclusion included in the

property owners’ homeowner’s policy barred coverage, this Court reasoned:



              Appellants      Kallaus   argue   appellants   Allen's   negligence   in

       maintaining the property was a concurrent cause of the negligence in

       operating the motor vehicle and therefore appellee had a duty to defend.

       Appellee argues the decision rendered by our brethren from the Second

       District in Lehrner v. Safeco Ins./Am. States Ins. Co., 171 Ohio App.3d 570,

       872 N.E.2d 295, 2007–Ohio–795, is persuasive on the issue of concurrent

       causes. Appellants argue following Lehrner will lead to inconsistent results.

       In discussing a policy's exclusionary language “arises out of,” the Lehrner

       court stated the following at ¶ 32:

              “[W]e see no ambiguity in the policy's exclusionary language and,

       therefore, no basis for construing it against Utica. The only conceivable

       ambiguity involves the phrase ‘arises out of.’ In our view, however, this

       phrase is unambiguous. ‘Arise’ means ‘[t]o originate; to stem (from)’ or ‘[t]o

       result (from).’ Black's Law Dictionary 115 (8th Ed.2004). Therefore, the
Perry County, Case No. 21-CA-00013                                                        8


      Utica policy does not pay for a bodily injury that originates, stems, or results

      from the operation or supervision of an automobile. The injury to the

      Lehrners did originate, stem, or result from the operation or supervision of

      Jock's automobile. We find no ambiguity.”

             We concur with this definition and agree the term “arises out of”

      excludes a claim when the injury originates via the operation of a motor

      vehicle.

             Appellants also argue there are concurrent causes of the injuries and

      as long as one of the causes of the accident (the overgrowth of the trees

      and shrubbery) is within coverage, there is coverage. The policy in the

      Lehrner case included a concurrent cause exclusion. However, the Lehrner

      court at ¶ 35 found, “even without regard to the concurrent-cause language,

      our own case law supports a determination that the Utica policy exclusion

      applies.” The Lehrner court quoted from its prior decision in United States

      Fidelity & Guaranty Co. v. St. Elizabeth Medical Center (1998), 129 Ohio

      App.3d 45, 51–52, 716 N.E.2d 1201, wherein the Second District noted the

      following:

             “ ‘The nature of many liability insurance losses is such that it is almost

      always possible to theoretically separate the activity which was occurring at

      the time of the loss (driving, loading, treating patients, and so forth), from

      some related but antecedent or concurrent activity that arguably contributed

      to the loss (hiring, supervision, training, packing, and so forth).’ 7 Couch on

      Insurance (3 Ed.1997) 101–157, Section 101:60.
Perry County, Case No. 21-CA-00013                                                              9


               “It is often the case that ‘the activity which was occurring at the time

       of the loss' (e.g., treating patients) is excluded from coverage under the

       insurance policy in question, while the ‘related but antecedent or concurrent

       activity that arguably contributed to the loss' (e.g., hiring, supervision, etc.)

       is not excluded. In such cases, courts will allow recovery under the policy

       where the preliminary or concurrent act of planning, supervising, etc. is

       ‘independent’ of the excluded cause. Id. * 1201, 716 N.E.2d 1201

       Conversely, courts will disallow recovery where the preliminary or

       concurrent act contributing to the loss is not independent of the excluded

       cause.* * * The preliminary or concurrent act contributing to the loss is

       independent of the excluded cause only where the act (1) can provide the

       basis for a cause of action in and of itself and (2) does not require the

       occurrence of the excluded risk to make it actionable.” (Citations omitted.)

               We agree with the Second District's analysis in Lehrner and United

       States Fidelity & Guaranty Co.

               As applied sub judice, there is no possible way the obstructing trees

       and shrubbery claim can be the basis of a cause of action in and of itself

       without the operation of the motor vehicle and without which a cause of

       action could be maintained.



       {¶14} Kallaus at ¶¶ 40-47.

       {¶15} We agree with our reasoning in Kallaus, and find while the facts were

different in Kallaus, it is a distinction without a legally significant difference. In the instant
Perry County, Case No. 21-CA-00013                                                      10


case, there is no possible way Lori’s negligence in distracting Athena while Athena was

driving could be the basis of a cause of action in and of itself without Athena’s operation

of the motor vehicle. Had Athena not been operating a motor vehicle at the time Lori

called and/or texted Athena, there would be no claim of negligence. Further, absent

Athena’s operation of the motor vehicle at the time Lori’s cellular phone use distracted

Athena, the bodily injuries would not have occurred.

      {¶16} The Sixth Circuit Federal Court of Appeals reviewed Ohio case law

interpreting an auto exclusion in Barge v. Jaber, 39 F.3d 1181, WL 601400 (1994). The

plaintiffs argued the auto exclusion did not apply where negligence separate and apart

from the operation of the vehicle caused or contributed to the accident.     By reviewing

relevant Ohio case law, the court gleaned the following general rule:



             When the vehicle is a non-essential element of the cause of the

      injuries and the actual cause was a wholly independent, non-related act, the

      injury will be removed from the scope of the “auto exception.” Conversely,

      when the use of the automobile is intertwined with the negligence causing

      the injuries, then the “auto exception” will be held to apply.



      {¶17} Id. at *5.

      {¶18} In the instant case, the vehicle was not a non-essential element of the cause

of the injuries. Lori’s negligent distraction of Athena was not a wholly independent, non-

related act, because but for the fact Athena was driving at the time, Lori’s conduct would

not have been negligent, nor would the injuries have resulted from Lori’s conduct. The
Perry County, Case No. 21-CA-00013                                                     11


use of the automobile in the instant case is inextricably intertwined with the negligence

causing the injuries, and thus the auto exclusion in the farmowner’s policy issued by

Grange applies.

       {¶19} We find the trial court did not err in denying Appellants’ motion for summary

judgment and granting Grange’s motion for summary judgment. The assignment of error

is overruled.

       {¶20} The judgment of the Perry County Common Pleas Court is affirmed.



By: Hoffman, J.
Gwin, P.J. and
Delaney, J. concur